JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s judgment be affirmed, substantially for the reasons stated in its opinion filed May 18, 2000. To the extent appellant challenges the district court’s denial of his motion for a change of venue, *2appellant has not shown that the district court abused its discretion in denying the motion. See 28 U.S.C. § 1404(a); SEC v. Savoy Indus., Inc., 587 F.2d 1149, 1154 (D.C.Cir.1978). To the extent Rayburn makes arguments on appeal that he did not make below, this court declines to consider those arguments. See District of Columbia v. Air Florida, Inc., 750 F.2d 1077, 1084 (D.C.Cir.1984).
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.